DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Examiner notes that claims 1-20 are pending. 

Response to Arguments
Applicant's arguments filed 8/24/2021, with respect to the 35 USC § 102/103 of claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pickard (PGPub No US 2002/0147554, hereafter “Pickard”).
Regarding claims 1 and 11, Pickard discloses: 
a data acquisition device adapted to receive a measurement signal and to provide a first digital data stream (Pickard - p [0036], teaches an acquisition memory board configured to receive an input data stream and to output the data stream to the next board in the pipeline; p [0033], teaches analog output signals are applied to a digitizer module for sampling and conversion to a series of digital signal samples), wherein the first digital data stream is generated based on the received measurement signal sampled at a first sample rate (Pickard - p [0033], teaches converting a series of digital signal samples to a continuous data stream at a first rate); 
a first memory adapted to store data of the first digital data stream (Pickard - p [0034], teaches the data stream is applied to the next board via a FIFO); 
a decimator adapted to receive the first digital data stream (Pickard - p [0048], teaches while maintaining the same acquired waveform [first digital data stream], the stream is applied to the next available decimator up stream where an adjustment of the sample rate is made) and to generate a second digital data stream sampled at a second sample rate based on the received first digital data stream (Pickard - p [0048], teaches changing the number of samples [second sample rate] that cover the waveform interval) and 
a signal processor adapted to perform real-time processing of the second digital data stream in a first operation mode of the oscilloscope (Pickard - p [0065], teaches data streams may be received continuously at full data rate, [higher rates may be possible] and a demultiplexer can be implemented to slow the data rate [real-time processing] to a rate usable by acquisition memory; p [0064], teaches allows the setting of control parameters for any particular board [fig. 9] [second digital stream], selecting which available measurements or signal processing functions are to be provided/used, system hardware modules can be configured in any order or different kinds of boards may be employed, as desired; the Examiner notes that this recitation covers the limitation regarding which data stream is being used at which sampling rate), and to perform an off-line processing of the data of the first digital data stream stored in the first memory in a second operation mode of the oscilloscope (Pickard – p [0083], teaches subchannels may be interleaved by factors of multiple of two because the SDO architecture supports the concept of interleaving data streams to obtain higher sample rates than a single A/D converter can provide; p [0138], teaches adjusting [increasing] sample rate may cause the interleaving to go into effect only if the additional channels needed to interleave are not in the ON state [off-line]; p [0064], teaches allows the setting of control parameters for any particular board [fig. 9] [second digital stream], selecting which available measurements or signal processing functions are to be provided/used, system hardware modules can be configured in any order or different kinds of boards may be employed, as desired; the Examiner notes that this recitation covers the limitation regarding which data stream is being used at which sampling rate),
the real-time processing of the second digital data stream comprises at least one of processing the second digital data stream for displaying a signal curve in real-time (Pickard – p [0127]-[0128] , teaches the capability to slow input samples to allow them to be written continuously while simultaneously generating a raster scan output of the memory to create the video [curve]; these rates sample data in the stream as they occur, and are only valid for streams of sufficiently low sample rate for the human eye to obtain usable information from the display; fig. 7, item 702; p [0052], teaches a display device capable of providing a video signal to an external monitor , similar to a conventional oscilloscope; p [0035], teaches that oscilloscopes are known for providing signals of data for display; the Examiner notes that in the recited alternatives above, the option of “displaying” was chosen).
Regarding claims 2 and 12, Pickard discloses all of the limitations on which this claim depends, further, Pickard discloses a resolution of the first digital data stream is higher than a resolution of the second digital data stream (Pickard – p [0068], teaches data being stored [first digital data stream] can be stored at a high sample rate; p [0127]-[0128], teaches all data samples [full resolution] in the input stream are stored into the bit map when it operates in XY continuous mode; an analog video output signal [second digital data stream] that operates at sample rates that are slow enough to allow input samples to be written continuously while simultaneously generating a raster scan output of the memory to create the video therefrom, sufficiently low sample rate for the human eye to obtain usable information from the display [lower resolution]).
Regarding claims 3 and 13, Pickard discloses all of the limitations on which this claim depends, further, Pickard discloses a second memory adapted to store the data of the second digital data stream (Pickard – p [0031], teaches saving multiple waveforms in multiple memories from a single input data stream).
Regarding claims 4 and 14, Pickard discloses all of the limitations on which this claim depends, further, Pickard discloses an analogue to digital converter adapted to receive an analogue measurement signal and to digitize the received analogue measurement signal at a predetermined sample rate (Pickard – p [0031], teaches SDO will operate at a sample rate of 2 GS/s for one channel, and 1 GS/s for two channels), the predetermined sample rate being equal or higher than the first sample rate (Pickard – p [0034], teaches interleaving multiple A/D converters to increase the real time sample rate).
Regarding claims 5 and 15, Pickard discloses all of the limitations on which this claim depends, further, Pickard discloses a further decimator adapted to adapt the sample rate of the digitized measurement signal to the first sample rate (Pickard – p [0083]-[0084], teaches the SDO architecture supports the concept of interleaving data streams to obtain higher sample rates than a single A/D converter can provide; where sample clocks on the A/D board are skewed [adapted] to perform interleaving).
Regarding claims 6 and 16, Pickard discloses all of the limitations on which this claim depends, further, Pickard discloses a display adapted to continuously display in the processed second digital data stream in the first operation mode (Pickard – p [0125], teaches a DPO mode style display which displays all data samples in the input stream), and to display a result of the processed first digital data stream in the second operation mode (Pickard – p [0128], teaches a roll mode abstract module will have the capabilities of creating a video output signal that is synchronized to other video signals in the system designed to view all samples in the stream as they occur).
Regarding claims 7 and 17, Pickard discloses all of the limitations on which this claim depends, further, Pickard discloses the first operation mode is a rolling mode or a scan mode (Pickard – p [0128]), and wherein the second operation mode is a stop mode or a holding mode of the oscilloscope (Pickard – p [0067]). 
Regarding claims 8 and 18, Pickard discloses all of the limitations on which this claim depends, further, Pickard discloses the signal processor is adapted to compute at least one characteristic parameter of the signal based on the first digital data stream (Pickard – p [0048], teaches density control which requires measuring characteristics of the signal). 
Regarding claims 9 and 19, Pickard discloses a switch [1020] comprising a first input port adapted to receive the first digital data stream, a second input port adapted to receive the second digital data stream and an output port connected to the signal processor, wherein the switch is adapted to forward either the first digital data stream or the second digital data stream to the signal processor (Pickard – fig. 10, item 1020, shows claimed configuration).
Regarding claims 10 and 20, Pickard discloses all of the limitations on which this claim depends, further, Pickard discloses the signal processor comprises a first processing means [230] coupled to the first memory [1030] and adapted to process the first digital data stream, and the signal processor comprises a second processing means [240] coupled with the decimator [1020] and adapted to process the second digital data stream. (Pickard – fig. 2, items 230, 240).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA E PETERS whose telephone number is (571)272-9061. The examiner can normally be reached on M-F, 9:00-5:00. Examiner interviews are available via telephone.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LISA E PETERS/Primary Examiner, Art Unit 2862